Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Curci, J.), imposed November 4, 1994, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant effectively waived appellate review of the length of her sentence as part of her plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
In any event, we have examined the defendant’s contention that the sentence is excessive and find it to be without merit (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Bracken, Miller, Copertino and Hart, JJ., concur.